Case: 12-13163   Date Filed: 01/31/2013   Page: 1 of 4

                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13163
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:07-cr-60079-WPD-1



UNITED STATES OF AMERICA,


                                                          Plaintiff - Appellee,

                                  versus


JON MICHAEL AGOSTA,


                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 31, 2013)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-13163     Date Filed: 01/31/2013    Page: 2 of 4




      Jon Michael Agosta, proceeding pro se, appeals the district court’s denial of

his motion to reduce his 77-month sentence under 18 U.S.C. § 3582(c)(1)(B).

Agosta argues that § 3582(c)(1)(B), which allows a court to “modify an imposed

term of imprisonment to the extent otherwise expressly permitted by statute or by

Rule 35 of the Federal Rules of Criminal Procedure,” gives the district court the

authority to reduce his sentence. 18 U.S.C. § 3582(c)(1)(B) (2002). Specifically,

he contends that 28 U.S.C. § 2241 expressly permits a reduction of his sentence

because his sentence was enhanced for a predicate offense that this Circuit later

decided is not a crime of violence. The government responds that the district court

properly denied Agosta’s motion. Specifically, the government argues that the

district court lacked jurisdiction because Agosta did not file his § 2241 motion in

the district of his incarceration. We agree that the district court lacked jurisdiction

to consider Agosta’s motion and for that reason affirm the district court’s denial of

his motion.

                                        I.

      “We review de novo questions concerning the jurisdiction of the district

court.” United States v. Oliver, 148 F.3d 1274, 1275 (11th Cir. 1998). The

authority of a district court to modify a sentence is a question of law that is also




                                             2
               Case: 12-13163     Date Filed: 01/31/2013    Page: 3 of 4

subject to de novo review. See United States v. Phillips, 597 F.3d 1190, 1194 n.9

(11th Cir. 2010).

       “The authority of a district court to modify an imprisonment sentence is

narrowly limited by statute.” Id. at 1194–95. Specifically, § 3582(c) provides that

a district court “may not modify a term of imprisonment once it has been imposed”

unless: (1) the Director of the U.S. Bureau of Prisons moves to reduce the

defendant’s term of imprisonment; (2) a modification otherwise is expressly

permitted by statute or Federal Rule of Criminal Procedure 35; or (3) the defendant

was sentenced based on a guideline range that subsequently was reduced by the

U.S. Sentencing Commission, and a reduction is consistent with the Commission’s

policy statements. See Id. at 1195. When a motion is filed under § 3582(c)(2), but

there is no statutory authority to modify the sentence, a district court lacks

jurisdiction to change the sentence. See United States v. Diaz-Clark, 292 F.3d
1310, 1316–19 (11th Cir. 2002).

      Here, Agosta argues that § 2241 confers authority for the district court to

modify his sentence. Agosta concedes that “§ 2241’s application is generally

limited to the district in which a prisoner is confined,” but contends that this rule is

“not absolute.” However, our precedent instructs that courts outside the district of

a petitioner’s incarceration do not have jurisdiction over a petitioner’s § 2241

motion. Fernandez v. United States, 941 F.2d 1488, 1495 (11th Cir. 1991). The


                                           3
                Case: 12-13163       Date Filed: 01/31/2013      Page: 4 of 4

Supreme Court has explained that the habeas corpus provisions, including § 2241,

“contemplate a proceeding against some person who has the immediate custody of

the party detained, with the power to produce the body of such party before the

court or judge.” Rumsfeld v. Padilla, 542 U.S. 426, 435, 124 S. Ct. 2711, 2717

(2004) (quotation marks omitted). Because Agosta filed his § 2241 motion in the

Southern District of Florida while incarcerated in the Middle District of Florida,

the district court lacked jurisdiction to review the motion. 1

       For this reason, we affirm the district court’s denial of Agosta’s motion for a

sentence reduction.

       AFFIRMED.




1
  We are aware that Agosta was released from custody in the Middle District of Florida on
November 14, 2012. See Federal Bureau of Prisons, http://www.bop.gov/iloc2/LocateInmate.jsp
(last visited Dec. 17, 2012). We are also aware that his current address is within the Southern
District of Florida. Agosta has not raised the question of whether he may re-file his motion in
the Southern District of Florida, and we do not address it.
                                               4